TOWNSEND, District Judge.
The articles in question are gun barrels, assessed at 35 per cent, ad valorem, under Tariff Act Aug. 28, 1894, c. 349, § 1, Schedule C, par. 177, 28 Stat. 520, as “manufactured articles or wares, not specially provided for, * * * composed * * * of metal.” The importers claim that the merchandise is free, under paragraph 614 of said act (section 2, Free List, 28 Stat. 544), as “shotgun barrels, forged, rough bored.” It appears that they are made under the Whitworth patent process, whereby it is claimed that steel ingots are compressed into shape by rolls, in order to eliminate blowholes, and to produce a better quality of steel. The steel, after having been subjected to this process, is capable of .being adapted to various purposes other than gun barrels.
Counsel for the United States contends that these barrels are not forged, because hammering is essential to forging, and that it does not appear that these barrels are hammered either by hand or machine. *157There is a conflict of testimony as to' whether hammering is essential to forging. Some of the witnesses say that forging may be done by squeezing the barrels, or passing them throug-h rolls. There is also a conflict of testimony as to whether or not these barrels have been hammered, but it is practically admitted that they could not have been produced in their present shape without hammering, and the preponderance of evidence indicates that they have been wholly or in part subjected to a hammering process. Irrespective of this fact, however, the Board of General Appraisers has found, on trustworthy and sufficient evidence, that the barrels are forged, and their decision, therefore, is affirmed.